IN THE UNITED STATES DISTRICT COURT
DISTRICT OF SOUTH CAROLINA
CHARLESTON DIVISION
IN ADMIRALTY

In the matter of the Complaint of MORAN
ENVIRONMENTAL RECOVERY, LLC, as
the owner of the vessel “Miss June” and her
engines, tackle, appurtenances, etc.

For exoneration from, or limitation of,
liability,

 

Civil Action No.: 2:18-cv-02396-DCN

)
) CERTIFICATE OF SERVICE
)
)
)
)

The undersigned hereby certifies that on thed \ day of February 2019, she served a copy

of the foregoing Request for Production of Documents to Claimant Estate of Edward Barnett

via email and U.S. Mail, postage prepaid and addressed as follows:

Gedney M. Howe, III
Law Offices of Gedney M. Howe, III, PA
PO Box 1034
Charleston, SC 29402
chowe(@gedneyhowe.com

A. Elliot Barrow, Jr.
Barrow Law Firm, LLC
1051 Chuck Dawley Blvd.
Mt. Pleasant, SC 29464
blf@barrowlawfirm.com

ATTORNEYS FOR CLAIMANT ESTATE OF
DAVID WAYNE RAFFERTY

Charleston, SC

Brooklyn A. O’Shea, Esquire
lan R. O’Shea, Esquire
O’Shea Law Firm, LLC

1120 Folly Road
Charleston, SC 29412
brook@theoshealawfirm.com
ioshea@theoshealawfirm.com

Christopher J. McCool
5861 Rivers Avenue
North Charleston, SC 29406
cmecool(@ioyelawfirm.com

ATTORNEYS FOR CLAIMANT ESTATE OF
EDWARD BARNETT

Rams © frye Qaayren

Stacie E, Louis- -Jacques
